t c memo united_states tax_court kenneth w bond petitioner v commissioner of internal revenue respondent docket no filed date p is an attorney admitted to practice law in new york and before the u s tax_court prior to trial p failed to follow various orders of the court after trial the parties were ordered to file opening briefs p failed to file an opening brief held pursuant to rule tax_court rules_of_practice and procedure the court may enter a decision against a party who fails to properly prosecute or is in default p failed to properly prosecute his case and is in default decision will be entered against p kenneth w bond pro_se cindy park for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for the taxable years and respectively and accuracy-related_penalties under sec_6662 a of dollar_figure and dollar_figure for the taxable years and respectively the underlying issues are whether petitioner is entitled to deductions respondent disallowed for the taxable years and years at issue and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue however we will first determine whether this case should be dismissed and decision entered on the basis of petitioner’s default and failure to properly prosecute see rule findings_of_fact at the time the petition was filed petitioner resided in new york petitioner is an attorney who is admitted to practice law in new york petitioner is also admitted to practice before the u s tax_court during the years at issue petitioner was a partner in the law firm of squire sanders us llp and wa sec_1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure president and sole shareholder of psn realty inc and of pastuna inc during petitioner was also an adjunct law professor at albany law school petitioner’s and federal_income_tax returns were timely filed respondent sent petitioner a notice_of_deficiency for the years at issue on date the notice_of_deficiency made the following adjustments to petitioner’s returns petitioner’s deductions for self-employed health insurance expenses were disallowed all of petitioner’s expenses claimed on schedule c profit or loss from business were disallowed the amount of gross_receipts on schedule c was decreased by dollar_figure and the_amount_of_wages was increased by dollar_figure for the taxable_year petitioner’s net operating losses and sec_179 expenses claimed on schedule e supplemental income and loss were disallowed dollar_figure and dollar_figure of petitioner’s claimed charitable_contribution deductions were disallowed for the taxable years and respectively and petitioner’s claimed unreimbursed employee_business_expense deductions were disallowed by notice dated date the court set this case for trial on date in philadelphia pennsylvania the court ordered the parties to 2computational adjustments were also made for exemptions and self- employment_tax file pretrial memorandums no later than date respondent filed his pretrial memorandum on date petitioner did not file a pretrial memorandum on date respondent filed a motion to compel responses to respondent’s interrogatories and a motion to compel production of documents by order dated date we granted respondent’s motions and directed petitioner to on or before date serve on respondent answers to the interrogatories previously served on petitioner on date and produce to respondent those documents requested in respondent’s request for production of documents served on petitioner on date in the order we directed that if petitioner did not answer the interrogatories or produce the documents requested by respondent then petitioner must file with this court a response to the court’s order on or before date stating adequate reasons for his failure to comply petitioner ignored the court’s order in that he did not answer respondent’s interrogatories did not produce the documents requested by respondent and did not file a response as directed by the court’s date order on date respondent filed a motion to impose sanctions petitioner had still not complied with the court’s date order when his case was called for trial on date and had not cooperated with respondent to prepare for trial in accordance with the court’s standing_pretrial_order when his case was called on date petitioner orally moved for a continuance which was denied the court set the case for trial on date petitioner promised to submit a pretrial memorandum in the next day or two and to exchange documents with respondent’s counsel when the case was recalled for trial pincite p m on date petitioner informed the court that he still was not ready for trial he had not provided respondent with all of the documents that he intended to rely on for preparation of a stipulation of facts and he had not cooperated or complied with respondent’s requests for information petitioner still had not submitted the pretrial memorandum that he had promised to submit on date petitioner stated that he was not ready for trial because i had obligations in my law practice and with clients petitioner admitted that he had not even reviewed his own exhibits petitioner again orally moved for a continuance there followed this colloquy the court i mean i think i’m perfectly justified in dismissing your case at this point petitioner i think you probably are your honor except the prejudice to me would be huge and i would really have never had an opportunity we really have not had an opportunity to discuss-- the court well that’s not true you had the opportunity you just didn’t take advantage of it nevertheless at the conclusion of the recall the court continued the case and rescheduled the trial for date at washington d c at the completion of the trial on date the court ordered the parties to file simultaneous opening briefs on date in stressing the importance of the briefs the court 3there followed this colloquy the court you didn’t make any allowance five months ago that the trial was going to be this week and rearrange appointments petitioner your honor i apologize i have no excuse for that i received correspondence i didn’t give it the proper attention that it deserved i have no excuse but i’m doing my very best right now reminded the parties that many pages of documents were entered into evidence thus there was a need for a lot of analysis and that the parties must draw the relationships between the issues we’re talking about and the exhibits and testimony that’s been given today respondent filed an opening brief on date petitioner did not file an opening brief in the light of petitioner’s failure_to_file an opening brief on date we ordered that the record in this case be closed on date petitioner filed a motion to reopen proceedings to permit respondent sic to file reply brief motion to reopen proceedings petitioner’s motion to reopen proceedings was denied by the court on date opinion rule a requires that briefs are filed after trial except as otherwise directed by the presiding judge rule b allows the presiding judge to direct the parties to file either simultaneous briefs or seriatim briefs rule c provides that simultaneous briefs shall be served by the clerk after the corresponding brief of the other party has been filed in other words if the presiding judge directs the parties to file simultaneous briefs under rule c then the briefs are served on the parties after each party has filed their respective brief with the court there were exhibits totaling big_number pages entered into evidence the documents petitioner provided were not self-explanatory petitioner’s testimony was general and did not clearly explain or link the exhibits to his claimed deductions petitioner’s testimony was in large part a criticism of the internal_revenue_service additionally petitioner’s testimony on cross-examination indicated that many of his claimed deductions appeared to be founded on frivolous legal reasoning as a result at the close of trial the court directed the parties to file simultaneous opening briefs on date explaining how the exhibits and testimony supported their positions respondent timely filed a detailed opening brief petitioner failed to file an opening brief on date after waiting days from the date on which petitioner had been ordered to file a brief we closed the record petitioner claims that he did not file a brief because he did not receive respondent’s brief petitioner’s excuse makes no sense our order was that petitioner and respondent file simultaneous opening briefs on date rule c explicitly requires that simultaneous briefs shall be served after the corresponding brief of the other party has been filed petitioner’s failure_to_file 4in his motion to reopen proceedings petitioner acknowledged that even if he had filed an opening brief it would have been filed after the deadline of date an opening brief is particularly egregious in the light of his prior history of failure to adhere to the court’s rules the court’s specific orders and the fact that petitioner is an attorney admitted to practice before the u s tax_court by not filing an opening brief with the court petitioner has failed to comply with rule and a direct order of the court see also mock v commissioner tcmemo_1987_382 tax ct memo lexis at the provisions of rule are not permissive but mandatory_rule a provides that if any party has failed to proceed as required by the court then such party may be held in default and a decision may be entered against such party rule b provides that if a party fails to comply with any order of the court the court may decide against such party on any issue as to which the party has the burden_of_proof petitioner had the burden_of_proof on all issues petitioner had an obligation to assist the court by organizing the material presented at trial which was extensive and giving the court his views of the controlling legal authorities mock v commissioner tax ct memo lexis at a taxpayer’s failure_to_file a brief fully justifies the dismissal of all issues as to which petitioner has the burden_of_proof 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir the failure of a party to comply with the dictates of rule and the specific directions of the court can be said to constitute a default under rule a id pincite petitioner failed to comply with the court’s orders to file a pretrial memorandum prepare for and be ready for trial answer respondent’s interrogatories and respond to respondent’s request for production of documents and file a posttrial brief as a result of his continued failure to comply with the orders of this court and specifically his failure_to_file an opening brief we hold that petitioner has failed to properly prosecute his case and is in default the proper remedy is to decide against petitioner pursuant to rule on all issues on which he has the burden_of_proof see id pincite hartman v commissioner tcmemo_1999_176 tax ct memo lexi sec_213 at abeson v commissioner tcmemo_1990_190 tax ct memo lexis at aff’d without published opinion sub nom rivera v commissioner 959_f2d_241 9th cir petitioner had the burden_of_proof on all issues see rule a 503_us_79 292_us_435 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 however petitioner has not argued that the burden_of_proof should shift to respondent nor has he maintained all required records and cooperated with respondent’s requests as required by sec_7491 and b accordingly we sustain respondent’s determination regarding the underlying tax deficiencies respondent determined that petitioner was liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for the taxable years and respectively sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer 5we note that petitioner did not adequately substantiate deductions that respondent disallowed and failed to articulate any legal authorities that would entitle him to the deductions that respondent disallowed furthermore as demonstrated in the following pages the evidence shows that many of petitioner’s claimed deductions were obviously not permitted under the internal revenue laws including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite respondent contends that the underpayments of tax are attributable to either negligence or substantial understatements of income_tax respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 penalties because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of any underpayment even if the underpayment is attributable to more than one of the types of listed conduct see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs petitioner claimed deductions for self-employed health insurance expenses for the years at issue however petitioner failed to substantiate that he had health_insurance_coverage and that he paid for any health insurance failure to properly substantiate deductions constitutes negligence under sec_6662 see cook v commissioner tcmemo_2012_167 tax ct memo lexi sec_167 at sec_1_6662-3 income_tax regs petitioner also deducted personal expenses as business_expenses for example petitioner reported nonpassive losses of dollar_figure and dollar_figure on schedules e for the taxable years and respectively these amounts which were actually paid before the years at issue related to litigation with petitioner’s ex-wife and include attorney’s fees past due income support and other_payments to petitioner’s ex-wife petitioner claimed that these amounts were ordinary and necessary business_expenses under sec_162 petitioner’s attempt to deduct personal expenses in contravention of the plain language of section constitutes negligence see wsb liquidating corp v commissioner tcmemo_2001_9 tax ct memo lexis at petitioner claimed charitable_contribution deductions on schedules c for amounts paid to political campaigns despite sec_162 explicitly disallowing such deductions petitioner’s claiming of deductions that are explicitly disallowed by the code constitutes negligence we find that respondent has met his burden of production with respect to negligence respondent introduced evidence that petitioner failed to properly substantiate deductions deducted personal expenses and failed to comply with the plain language of the code there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatements of income_tax on petitioner’s and federal_income_tax returns are substantial respondent has met his burden of production with respect to petitioner’s substantial understatements of income_tax the burden_of_proof remains with petitioner and he has not met it on the basis of sec_262 provides that no deduction shall be allowed for personal living or family_expenses our holding that petitioner has failed to properly prosecute and is in default we sustain respondent’s determination regarding the accuracy-related_penalties under sec_6662 to reflect the foregoing decision will be entered for respondent
